DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the communication filed on 12/27/2021.
Claims 2-16 have been added.
The Terminal Disclaimer (TD) filed with the instant response has been accepted and placed in file for the record.
Claims 1-16 are pending and allowed in this action.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 6, change “a synchronization signal,” into --- a synchronization signal; ---.
	In claim 8, change “information, and” into --- information; and ---.
	In claim 10, change “synchronization signal,” into --- synchronization signal; ---.
	In claim 13, on line 5, change “a synchronization signal,” into --- a synchronization signal; ---.
	In claim 13, on line 7, change “information, and” into --- information; and ---.
Allowable Subject Matter

Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art of record does not disclose or fairly teach/suggest the combined techniques of --- receiving, from a base station, configuration information on a synchronization signal wherein the configuration information includes information on a signal measurement timing indicating a measurement period and a timing offset of the synchronization signal, and wherein a radio frame for measuring the synchronization signal is indicated using the measurement period and the timing offset --- as recited in or within the context of, particularly, claims 1, 5, 9 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        1/14/2022